EXHIBIT 10 (c) EXECUTIVE COMPENSATION

 


2005 EXECUTIVE BONUS CRITERIA

 

The Board of Directors’ Compensation Committee bases its determination whether
to pay a bonus and the amount of the bonus to the Corporation’s executive
officers based upon the Committee’s evaluation of the performance of each
officer and the Corporation’s results, using a variety of performance factors
including earnings per share.

 

Stock Option Vesting

 

Stock options granted under the Corporation’s 1998 Stock Option and Incentive
Compensation Plan are generally granted to executive officers on the terms and
conditions set forth in the form of stock option agreement filed as an exhibit
to the Corporation’s Annual Report on Form 10-K.  In general, options for 20% of
the total number of shares subject to the grant become exercisable on January 1
of each calendar year following the date of grant, until the options become 100%
exercisable on January 1 of the fifth calendar year following the date of
grant.  Options granted to executive officers on different vesting terms are
described in the following table.

 

Executive Officer

 

Date of Grant

 

Vesting Terms

 

 

 

 

 

Anne Moran

 

11/23/99

 

25% on 11/23 of each year beginning 11/23/01

 

 

 

 

 

Gregory S. Schreacke

 

1/21/04

 

100% exercisable on 1/21/09

 

 

 

 

 

Charles Chaney

 

12/21/04

 

100% exercisable on 1/1/06

 

 

 

 

 

Gregory S. Schreacke

 

12/21/04

 

20% per year, beginning 1/1/09

 

--------------------------------------------------------------------------------